                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                         BIG STONE GAP DIVISION

JOHNNY QUINTON CANTOR, ET AL.,                 )
                                               )
                   Plaintiffs,                 )     Case No. 2:18CV00036
                                               )
v.                                             )             OPINION
                                               )
A.J. McQUEEN,                                  )     By: James P. Jones
                                               )     United States District Judge
                  Defendant.                   )

      Jeremy B. O’Quinn, The O’Quinn Law Office, PLLC, Wise, Virginia, and
Richard D. Kennedy, Kennedy Law Office, PLLC, Wise, Virginia, for Plaintiffs;
Katherine C. Londos and Nathan H. Schnetzler, Frith Anderson + Peake, P.C.,
Roanoke, Virginia, for Defendant.

      In this action for violation of civil rights under 42 U.S.C. § 1983, the

plaintiffs have moved for a voluntary dismissal without prejudice pursuant to

Federal Rule of Civil Procedure 41(a)(2). The defendant has opposed the motion.

For the reasons that follow, I will grant the motion and dismiss the case without

prejudice.

      The plaintiffs filed their Complaint in this case on October 1, 2018,

contending that defendant A.J. McQueen, a deputy sheriff with the Lee County,

Virginia, Sheriff’s Department, violated their rights during a criminal

investigation.    The plaintiffs assert that they filed the Complaint based on

information that they had received pursuant to Giglio v. United States, 405 U.S.

150 (1972), from the prosecutor’s office. The case is scheduled for trial beginning
on September 4, 2019. On June 21, 2019, McQueen filed a Motion for Summary

Judgment. Within the time permitted for filing a response to the Motion for

Summary Judgment, the plaintiffs moved for an extension of time to respond and

filed the present Motion for Voluntary Dismissal, which motion has been fully

briefed and is ripe for decision.1

      Federal Rule of Civil Procedure 41(a)(2) provides in relevant part that a

court may dismiss an action at the plaintiff’s request “on terms that the court

considers proper.” Fed. R. Civ. P. 41(a)(2). “A plaintiff’s motion under Rule

41(a)(2) for dismissal without prejudice should not be denied absent substantial

prejudice to the defendant.” Andes v. Versant Corp., 788 F.2d 1033, 1036 (4th Cir.

1986). Factors relevant to a district court’s decision on a Rule 41(a)(2) motion

include the opposing party’s effort and expense in preparing for trial; excessive

delay or lack of diligence on the part of the movant; insufficient explanation of the

need for a dismissal; and the present stage of the litigation, including whether a

dispositive motion is pending. Hobbs v. Kroger Co., No. 98-1831, 1999 WL

156045, at *1 (4th Cir. Mar. 23, 1999) (unpublished). Prejudice does not arise

from the prospect of a second lawsuit or the possibility that the plaintiff will gain a

tactical advantage over the defendant in future litigation. Davis v. USX Corp., 819


      1
          I will dispense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument would not
significantly aid the decisional process.
                                          -2-
F.2d 1270, 1274–75 (4th Cir. 1987). Moreover, “[s]ince Rule 41(a)(2) only applies

when an answer or a motion for summary judgment has been filed by the

defendants, the mere filing of an answer or a motion for summary judgment could

not, without more, be a basis for refusing to dismiss without prejudice.” Andes,

788 F.2d at 1036 n.4.

      In support of their motion, the plaintiffs assert that their review of discovery

materials has revealed substantial differences between the facts alleged in the

Giglio disclosure, which gave rise to their Complaint, and the discovery evidence.

The plaintiffs assert that the discovery materials continue to support some

wrongdoing by McQueen but also require them to alter the factual allegations in

the Complaint. In opposition, McQueen argues that he would be prejudiced by a

dismissal because he has expended considerable time and resources preparing for

trial, the plaintiffs’ proffered reason for voluntary dismissal is insufficient and

instead suggests that the pending summary judgment motion should be granted,

and the plaintiffs were not diligent in conducting discovery.

      I find that granting the motion will not result in substantial prejudice to

McQueen.     Although he alleges that he has incurred effort and expense in

answering the Complaint, preparing discovery requests and a motion for summary

judgment, conducting two depositions, and preparing his defense, such costs are

not so extensive as to give rise to substantial prejudice. See Teck Gen. P’ship v.


                                        -3-
Crown Cent. Petroleum Corp., 28 F. Supp. 2d 989, 992 (E.D. Va. 1998). Further,

there have been no excessive delays or lack of diligence on the part of the

plaintiffs. Although McQueen states that the plaintiffs twice needed extensions to

respond to discovery requests and issued their own requests a week before the

close of discovery, these delays are not excessive and have not impeded any of the

deadlines set out in the court’s Scheduling Order. Moreover, the plaintiffs moved

for dismissal more than 60 days before trial, preventing McQueen from incurring

extensive trial preparation costs. I also accept the plaintiffs’ explanation of their

need for dismissal. It does not appear that the plaintiffs have filed their motion

solely to avoid an adverse ruling. No adverse ruling has been made on the pending

summary judgment motion, nor has the motion been fully briefed. In addition, the

plaintiffs properly sought an extension to respond to the summary judgment

motion, which I granted. Lastly, the stage of the litigation otherwise supports

dismissal. Trial is nearly two months away, and prior to the plaintiffs’ motion, the

docket contained only 13 entries.

      For the foregoing reasons, I will grant the plaintiff’s Motion for Voluntary

Dismissal. A separate final order will be entered herewith.

                                              DATED: July 12, 2019

                                              /s/ James P. Jones
                                              United States District Judge



                                        -4-
